Citation Nr: 0327345	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  00-03 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The claimant served on active duty with the United States 
Army from July 1, 1976, to October 1991, including service in 
the Southwest Asia from August 22, 1990 to March 20, 1991, 
during Operation Desert Storm.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1999 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which denied service connection 
for residuals of a motor vehicle accident (MVA), to include a 
broken right femur, a broken jaw, and a broken right wrist; 
and further denied service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  
The claimant appeared and offered testimony at a hearing held 
in January 2000 before an RO Hearing Officer.  His request 
for a hearing before a traveling Veterans Law Judge of the 
Board of Veterans' Appeals was subsequently withdrawn.  
During the pendency of this appeal, a rating decision of 
August 2000 granted service-connection for residuals of a 
fracture of the right femur, evaluated as 10 percent 
disabling, while a rating decision of September 2001 granted 
service connection for temporomandibular joint dysfunction, 
status post fracture of right maxilla and mandible, with 
missing upper incisors, secondary to MVA, evaluated as 20 
percent disabling; and further granted service connection for 
post-traumatic nasal deformity with paradoxical nasal 
obstruction, status post depressed nasal fracture secondary 
to MVA, evaluated as noncompensably disabling.  Those 
decisions were not appealed, and are not currently in 
appellate status before the Board. 

This case was previously before the Board in May 2003, at 
which time the Board denied the claim for service connection 
for residuals of a right wrist disability, and Remanded the 
claim for service connection for a psychiatric disability, to 
include post-traumatic stress disorder, for further 
development of the evidence and for medical opinions as to 
specific questions propounded by the Board in its Remand 
order.  The claimant and his representative were provided 
copies of that Remand order.  The veteran failed to report 
for the requested VA psychiatric examination.   

The Board will address the remaining issue on appeal based 
upon the current record.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2000)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the instant appeal does not address a reopened 
claim, the revised regulations pertaining to reopened claims 
are inapplicable to this appeal.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.   In the case now 
before the Board of Veterans Appeals, however, the RO sent 
the appellant a letter explaining the application of VCAA on 
September 27, 2001, and the letter specifically advised the 
veteran that he had one year in which to provide evidence and 
information in support of his claim.  The development of the 
record in this case was consistent with the requirements of 
VCAA.

The record shows that the claimant and his representative 
were notified of the provisions of the VCAA by RO letter of 
September 27, 2001, which informed them of VA's duty to 
notify them of the information and evidence necessary to 
substantiate the claim and to assist them in obtaining all 
such evidence.  That letter also informed the claimant and 
his representative which part of that evidence would be 
obtained by the RO and which part of that evidence would be 
obtained by the claimant, pursuant to Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (requiring VA to notify the 
claimant of what evidence he or she was required to provide 
and what evidence the VA would attempt to obtain).  

The claimant and his representative were also provided a 
Supplemental Statement of the Case on March 14, 2002, which 
informed them of the issues on appeal, the evidence 
considered, the adjudicative actions taken, the pertinent law 
and regulations pertaining to service connection generally 
and PTSD specifically, the decisions reached, and the reasons 
and bases for those decisions.  That Supplemental Statement 
of the Case also notified the claimant and his representative 
of VA's duty to assist him by obtaining all evidence in the 
custody of military authorities or maintained by any other 
federal, State or local government agency, as well as any 
medical, employment, or other non-government records which 
are pertinent or specific to that claim; and which the 
claimant identified and provided record release 
authorizations permitting VA to obtain those records.  
Further, that Supplemental Statement of the Case informed the 
claimant and his representative that should efforts to obtain 
records identified by the claimant prove unsuccessful for any 
reason which the claimant could remedy, the VA would notify 
the claimant and advise him that the ultimate responsibility 
for furnishing such evidence lay with the claimant.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
and his representative of required information and evidence 
and of its duty to assist them in obtaining all evidence 
necessary to substantiate the issues on appeal have been 
fully met.  The RO has obtained the claimant's complete 
service medical records, as well as all private or VA medical 
evidence identified by the claimant.  He underwent VA PTSD 
examinations in October 1997 and in October 2001.  The RO has 
afforded the claimant a personal hearing before an RO Hearing 
Officer in January 20, 2000, and he has withdrawn his request 
for a hearing before a traveling Veterans Law Judge of the 
Board of Veterans' Appeals.  In a July 2002 letter to the RO, 
the claimant stated that he had no additional evidence to 
submit pertaining to the remaining issues on appeal.  The 
record shows that the claimant was informed by RO letters of 
June 3, 2001, and September 20, 2001 of the consequences of 
failing to report for VA examinations without good cause 
shown, including denial of his claims and, as noted, he and 
his representative were provided copies of the Board's Remand 
order of May 2003.  

Neither the appellant nor his representative have argued a 
notice or duty to assist violation under the VCAA, and the 
Board finds that there is no question that the appellant and 
his representative were fully notified and aware of the type 
of evidence required to substantiate the claim.  In view of 
the extensive factual development in the case, as 
demonstrated by the Board's May 2003 remand and the record on 
appeal, the Board finds that there is no reasonable 
possibility that further assistance would aid in 
substantiating this appeal.  For those reasons, further 
development is not necessary for compliance with the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  The claimant did not serve in combat.

3.  A psychiatric disability was not manifest during active 
service, at the time of service separation, or at any time 
prior to October 16, 2001, more than 10 years after final 
service separation; psychosis was not demonstrated or 
diagnosed within the initial postservice year and the record 
includes no diagnosis of PTSD in the claimant.

4.  The claimant is currently shown by competent medical 
evidence to have an anxiety disorder, not otherwise 
specified, which is not linked or related to active service, 
and schizoid personality traits.


CONCLUSION OF LAW

A psychiatric disability, including PTSD, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Evidence

As noted, the claimant served on active duty with the United 
States Army from July 1, 1976, to October 1991, including 
service in the Southwest Asia from August 22, 1990 to March 
20, 1991, during Operation Desert Storm.  

The veteran's DD Form 214 shows that his military 
occupational specialty was Multichannel Communications 
Systems Operator (31M); that he received no combat awards or 
decorations for valor; that he did not receive the Purple 
Heart Medal; and that he was not a prisoner-of-war. 

The claimant's service entrance examination is not of record, 
and he must be presumed to have been without defects at the 
time of service entry.  See Jensen v. Brown, 19 F.3d.1413 
(Fed. Cir. 1994).  His service medical records are silent for 
complaint, treatment, findings or diagnosis of a psychiatric 
disability during active service.  A report of routine 
periodic medical examination, conducted in December 1987, 
showed that his psychiatric evaluation was normal.  A report 
of service separation examination, conducted in September 
1991, showed that his psychiatric evaluation was normal.  

The claimant's original application for VA disability 
compensation benefits (VA Form 21-526), received in August 
1997, made no mention of a psychiatric disability, but sought 
service connection for residuals of a motor vehicle accident 
(MVA) in 1977 while serving in Germany.

A report of VA general medical examination, conducted in 
September 1997, cited the veteran's complaints of poor sleep, 
nervousness and occasional headaches, and noted that he 
participated in Operation Desert Storm.  No complaints or 
findings of a psychiatric disability were noted on general 
medical examination.  The claimant was referred for 
psychiatric evaluation by the VA general medical examiner to 
determine if he had any psychological problems. 

On a report of VA psychiatric examination, conducted in 
September 1997, the examiner stated that he had met with the 
VA general medical examiner, who asked that the claimant be 
evaluated for PTSD.  The veteran noted that he had been 
married for 11 years and had four children; that he had been 
unemployed for one year; and that he was depressed over his 
inability to find employment.  He related that he experienced 
occasional depression and began having memory lapses which he 
attributed to the 1977 MVA while on active duty.  The 
examiner stated that it did not appear that a stressor was 
associated with his Persian Gulf War service, when the 
veteran served as a communications technician.  The claimant 
further reported that he did not experience any problems with 
his nerves in Saudi Arabia, and that his unit was never hit 
by shells or Scud missiles.  The claimant's score on the 
Minnesota Multiphasic Personality Inventory Two (MPI-2), was 
considered valid, and suggested that he might harbor feelings 
of hostility and aggression, although no such feelings were 
observed in the veteran, who was very cooperative, friendly, 
verbal, and able to cope with the interview and psychological 
testing in an adequate way.  The Mississippi Scale results 
were below the cut off for Vietnam Combat-Related PTSD.  The 
examiner noted that if there were a stressor involved, which 
there appeared to be due to the nature of the car accident in 
Germany in 1977 which hospitalized the veteran for over four 
months, those factors would be more closely reviewed in the 
follow-up to that testing which should be secured once the C-
file has been obtained; and that at this juncture, no 
definitive diagnosis was made.  

An addendum to the September 1997 report of VA psychiatric 
examination, dated in October 1997, cited the examiner's 
review of the claims folder and medical folder, and noted 
that the claimant gave no history of a mental type disorder 
or PTSD; that no stressors was established based upon the 
evidence in the claims folder; that the claimant reported no 
trauma or stressor involved with his service during the 
Persian Gulf War; and that the claimant reported that he was 
injured in a 1977 MVA while serving in Germany, when a car in 
which he was riding as a passenger went off the road and 
struck a tree.  He related that he was initially taken to a 
German hospital, but was subsequently transferred to an Army 
hospital in Wurzburg, Germany, and placed in traction, and 
then transferred to another hospital, where he remained for 
four months.  The claimant explained that except for fascial 
pain related to his surgery, he had experienced no mental 
type disorders which required any kind of treatment following 
that MVA; that he had never hospitalized or treated for on an 
outpatient basis, or given any medication of a psychiatric 
nature.  

A mental status examination revealed that he was well-
oriented, cooperative and friendly, with relevant, logical, 
and normal rate of speech, no evidence of memory loss, and 
his behavior was appropriate, hygiene was excellent, and no 
ritualistic or obsessive behaviors were found.  The claimant 
denied panic attacks, anxiety attacks, or problems with 
impulse control, while his mood was normal, and his affect 
was appropriate.  There were no current psychiatric symptoms 
or clinical findings, no apparent impairment in thought 
processes or communications, no suicidal or homicidal 
ideation, and no delusions or hallucinations.  He was not 
depressed or anxious, and no sleep problems were reported, 
and he did not appear schizoid or antisocial.  His scores on 
the Mississippi Scale for Vietnam Combat-Related PTSD were 
below the cut off, while the Beck Depression Inventory was 
inconclusive and suggested that the claimant might be 
somewhat schizoid in terms of his personality 
characteristics, but were not considered to be of any 
clinical significance.  There were no Axis I or II diagnoses, 
and his Axis V Global Assessment of Functioning (GAF) Score 
was 85, and 85 for the past year.  The VA examiner stated 
that the claimant was functioning in an adequate way and does 
not show any symptoms related to PTSD, mental illness, or any 
of a characterological nature.

A rating decision of April 1999 denied service connection for 
residuals of a MVA, including a broken right femur, broken 
jaw, broken teeth, and broken right wrist, and denied service 
connection for PTSD.  The claimant was notified of those 
determinations and of his right to appeal by RO letter of 
April 19, 1999, and filed a timely Notice of Disagreement.  
That Notice of Disagreement did not mention any psychiatric 
disability.  A Statement of the Case was provided the 
claimant and his representative on September 28, 1999, and 
the claimant perfected these appeals with the submission of 
his Substantive Appeal (VA Form 9) in January 2000.  He 
requested a hearing before a traveling Veterans Law Judge of 
the Board of Veterans' Appeals.

A personal hearing was held in January 2000 before an RO 
Hearing Officer.  The veteran's representative stipulated 
that the claimant was not claiming PTSD based upon his 
Persian Gulf War service, but predicated upon his MVA during 
active service.  The veteran reported no symptoms of a 
psychiatric disability other than difficulty in 
concentration, while noting that his wife claimed that he had 
nightmares which he did not remember.  A transcript of the 
testimony is of record.   
A report from the VAMC, Alexandria, dated in July 2000, shows 
that there were no outpatient treatment records of the 
claimant at that facility.  

The record shows that prior to his VA dental examination in 
July 2001, the claimant was informed by RO letter of June 3, 
2001, of the consequences of failing to report for VA 
examinations without good cause shown, including denial of 
his claims.  

Following the receipt of service medical records confirming 
the claimant's treatment for injuries sustained in a MVA in 
1977 while on active duty in Germany, the claimant was 
afforded another VA PTSD examination in October 2001.  

The record shows that prior to his VA PTSD examination in 
October 2001, the claimant was informed by RO letter of 
September 20, 2001, of the consequences of failing to report 
for scheduled VA examinations without good cause shown, 
including denial of his claims.  

The report of the VA PTSD examination, conducted in October 
2001, cited the examiner's review of the claims file and 
medical chart and his interview with the veteran.  It was 
noted that the veteran underwent psychological testing with 
the Minnesota Multiphasic Personality Inventory Two (MMPI-2), 
the Million Clinical Multiaxial Inventory Two(MCMI-2), and 
the Truama Symptoms Inventory (TSI).  The examiner cited the 
prior VA psychiatric examinations in September and October 
1997, which he described as inconsistent as to possible PTSD, 
and noted the absence of Axis I and II diagnoses, and the GAF 
scores of 85 currently and for the past year.  He further 
called attention to the finding that "the claimant was 
functioning in an adequate way and does not show any symptoms 
related to PTSD, mental illness, or any of a 
characterological nature."

The VA PTSD examiner further cited the claimant's statement 
that he did not actively engage the enemy, but guarded quite 
a few of them; and that he was not afraid of being in Saudi 
Arabia or of his objective.  He denied any stressors 
associated with his Desert Storm service, and denied that he 
had done any body-bagging.  He stated that he was told by his 
wife that he had nightmares, but does nor remember any, and 
indicated that when he argues with his wife, he may be more 
likely to have a nightmare.  He further stated that he gets 
along well with his four children; that he was currently 
employed as a municipal lineman; that he had been employed 
for the last eight years as a line man, and for two years 
prior to that as a lineman's helper.  He related that he 
lives with his wife and four children; that he is working 
full-time, and that he does not lose any time from work due 
to any symptoms or difficulties.  In addition, he stated that 
at some point he developed trouble sleeping, with waking at 
2:00 o'clock a.m., and inability to return to sleep.  He 
indicated that he is nervous a good bit of the time, but 
states that there is no particular thing that seems to make 
him nervous.  He stated that he sometimes tends to be down 
after arguing with his wife because he wants better things 
for his himself and his family, and denied suicidal or 
homicidal ideation.  He stated that after returning to 
Louisiana in 1996, it took him a year to find work; that he 
has a handful of friends and does some fishing and mechanical 
work for his friends to help out; and that he is most 
concerned about what is happening in the world today, citing 
Anthrax concerns.

Mental status examination disclosed that the claimant was 
alert and well-oriented, with spontaneous, relevant, 
organized and nondelusional speech, stable cognition, an easy 
rapport, and no odd behavior or evidence of auditory or 
visual hallucinations.  He was able to do mathematical 
calculations, appreciate abstract similarities, explain old 
sayings, and respond well to items involving social judgment.  
Although the veteran was noted to have been exposed to a 
traumatic event with threat of death or injury to himself or 
others (the MVA), he did not describe a reaction that 
involved intense fear or helplessness, did not appear to be 
avoiding stimuli associated with the trauma, and did not 
appear to have persistent symptoms of increased arousal.  
While some anxiety appeared to be present, there were no 
PTSD-like symptoms that were causing distress, and the 
veteran reported that he was doing well with the activities 
of daily living.  The claimant reported that he could keep 
his mind on that current task; that he experienced no 
delusions or hallucinations; and he denied any type of 
inappropriate behavior, depression symptoms, suicidal or 
homicidal ideation, or ritualistic or obsessive behavior 
interfering with routine activities.  He recounted a single 
panic attack or uncertain origin, and indicated that he does 
not recall the situation, while denying poor impulse control, 
stating that he thinks before acting.

Psychological testing disclosed that the MMPI-2 results 
appeared to be of marginal validity, consistent with an 
individual with a tendency to admit problems, very little 
defensiveness, and a resulting profile indicating someone in 
turmoil who lacks adequate defenses, and who tend to ruminate 
about their problems and be passive-dependent and indecisive.  
The MMPI-2 results were described as "not really showing 
difficulty with anxiety or depression."  The Truama Symptoms 
Inventory (TSI) results were below the cut off level for the 
main indicators of PTSD.  The examiner stated that the 
testing showed a man who was having difficulties and is 
anxious at the time, but the testing was not consistent with 
the PTSD type of difficulty.  While the claimant appeared to 
be having difficulty with anxiety and getting along, he was 
not showing enough of the symptoms of PTSD to make that 
diagnosis.  The Axis I diagnosis was anxiety disorder, not 
otherwise specified; the Axis II diagnosis was schizoid 
personality traits, not a full diagnosis; while Axis IV 
psychosocial stressors were identified as problems with 
primary support group; and the Axis V GAF score was 65, and 
described as mild.  

The record shows that this case was before the Board in May 
2003, at which time the Board Remanded the claim for service 
connection for a psychiatric disability, to include PTSD, to 
the RO for further development of the evidence and for 
medical opinions as to specific questions propounded by the 
Board in its Remand order.  Although the claimant and his 
representative were provided copies of that Remand order, the 
veteran failed to report for the requested VA psychiatric 
examination.  

II. Analysis

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed psychiatric disability was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2000); 38 C.F.R. § 3.303(a) (2002).

Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during service, service connection may still be 
granted if all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 2000);  38 C.F.R. § 
3.303(d) (2002); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  

The Court has held that lay persons, such as the veteran or 
his representative, are not competent to offer evidence that 
requires medical knowledge, such as the diagnosis or cause of 
a disability.  Grottveit v. Brown,  5 Vet. App. 91, 93 
(1993);  Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  
If such testimony is not competent, it cannot be probative.  
A claimant's statements as to nexus are entitled to no 
probative weight.  Layno v. Brown, 6 Vet. App. 465 (1994).  
As causative factors of a disease amount to a medical 
question; only a physician's opinion would be competent 
evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).

The duty to assist is not a one-way street.  If a veteran 
wishes help in developing a claim, he or she cannot passively 
wait for it in those circumstances where he or she may or 
should have evidence that is essential in obtaining putative 
evidence.  Wamhoff v. Brown,  8 Vet. App. 517, 522 (1996);  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); reconsidered, 
1 Vet. App. 406 (1991).  Further, the Federal Circuit Court 
has held that the general rule is that where evidence to 
prove a fact is peculiarly within the knowledge and 
competence of one of the parties, fairness requires that 
party to bear the burden of coming forward.  Jensen v. Brown, 
19 F.3d.1413 (Fed. Cir. 1994).  

Effective March 7, 1997, the provisions of 38 C.F.R. 
§ 3.304(f) were amended to provide that service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with [38 C.F.R. § 4.125(a) - i.e., a diagnosis 
in conformity with DSM-IV]; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. (Amended to 
reflect the holding of Cohen v. Brown, 10 Vet. App. 128 
(1997), effective March 7, 1997).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2000).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d) (2002).   

The specific evidentiary standards and procedures in 
38 U.S.C.A. § 1154(b) only apply once combat service has been 
established.  In the absence of any definition of the phrase 
or its terms in any applicable statute or regulation, the 
ordinary meaning of the phrase "engaged in combat with the 
enemy" requires that the veteran have personally taken part 
in a fight or encounter with a military foe or hostile unit 
of instrumentality.  The phrase would not apply to veterans 
who served in a general "combat area" or "combat zone" but 
did not themselves engage in combat with the 
enemy.  The issue must be resolved on a case-by-case basis, 
assessing the credibility, probative value, and relative 
weight of each relevant item of evidence.  VAOPGCPREC 12-99.  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred. 38 C.F.R. § 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, 6 Vet. App. 91 (1993) the Court set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. § 1154(b), 38 C.F.R § 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993). The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much. Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's MOS to 
determine if he engaged in combat; rather, other supportive 
evidence of combat experience may also be accepted.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West v. 
Brown, 7 Vet. App. 70, 76 (1994).  If combat is affirmatively 
indicated, then the veteran's lay testimony regarding claimed 
combat-related stressors must be accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, 
conditions, or hardships of such service."  Zarycki, 6 Vet. 
App. at 98.

The requirement of 38 C.F.R. § 3.304(f) for "'credible 
supporting evidence' means that 'the appellant's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a noncombat stressor.'"  However, "credible 
supporting evidence" need not be service department 
evidence.  See Moreau, 9 Vet. App. at 395 (1996).  A non-
combat veteran's claim must be denied if the preponderance of 
the evidence is against the claim.  By preponderance of the 
evidence is meant that the truth of the fact in controversy 
is "more likely than not."  See Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991).  Conversely, a combat veteran's 
claim cannot be denied unless there is "clear and convincing 
evidence" to the contrary as to the service incurrence or 
aggravation element. By "clear and convincing" is meant 
that there is a "reasonable certainty of the truth of the 
fact in controversy." See Vanerson v. West, 12 Vet. App. 254 
(1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran, 6 
Vet. App. at 288-89 (1994).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  See Dizoglio, 9 Vet. App. at 166 
(1996).  Further, an opinion by a mental health professional 
based on a post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor.  Moreau v. 
Brown, 9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  Although the evidence in this case does not 
establish that the claimant served in combat against z 
hostile enemy, the veteran's injuries sustained in a 1977 MVA 
in Germany are documented in his service medical records, and 
service connection has been established for the residuals of 
several physical injuries incurred in that accidence.  

The Board must account for the evidence that it finds 
persuasive or unpersuasive and provide reasons for rejecting 
material evidence favorable to the claim.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994).  This is critically 
important in a claim for service connection as frequently 
there is medical evidence in the form of a nexus opinion both 
for and against the claim.  And it is not error for the Board 
to favor one competent medical expert over another when the 
Board gives an adequate statement of reasons and bases.  
Owens v. Brown, 7 Vet. App. 429, 432-3 (1995). 

In this case, the claimant's routine periodic medical 
examination, conducted in December 1987, and his report of 
service separation examination, conducted in September 1991, 
each showed that his psychiatric status was normal.  The 
claimant's original application for VA disability 
compensation benefits (VA Form 21-526), received in August 
1997, made no mention of a psychiatric disability.  
Furthermore, the evidence does not show that the claimant 
served in combat against the enemy.  On VA PTSD examination 
in October 2001, the claimant stated that he did not actively 
engage the enemy; that he was not afraid of being in Saudi 
Arabia or of his objective.  He denied any stressors 
associated with his Desert Storm service.  The Board finds 
that the veteran did not serve in combat against a hostile 
enemy, and that he is not entitled to the lightened 
evidentiary burden accorded combat veterans

Thus, the Board's review of the record in this case shows 
that the claimant did not serve in combat; that a psychiatric 
disability was not manifest during active service, at the 
time of service separation, or at any time prior to October 
16, 2001, more than 10 years after final service separation; 
that psychosis was not demonstrated or diagnosed within the 
initial postservice year; and that medical evidence of record 
includes no diagnosis of PTSD in the claimant.

The September 1997 psychiatric evaluation and psychological 
testing did not reveal symptoms sufficient to make any 
diagnoses, and a VA psychiatric examiner completed a second 
review of the evidence and performed additional psychological 
testing in October 1997.  That follow-up yielded no Axis I, 
Axis II, or Axis V diagnoses.

The claimant is currently shown by competent medical evidence 
to have an anxiety disorder, not otherwise specified, which 
is not linked or related to active service, and to have 
schizoid personality traits.  

The VA PTSD examination, conducted in October 2001, 
determined that although the veteran was noted to have been 
exposed to a traumatic event with threat of death or injury 
to himself or others (the MVA), he did not describe a 
reaction that involved intense fear or helplessness, did not 
appear to be avoiding stimuli associated with the trauma, and 
did not appear to have persistent symptoms of increased 
arousal.  While "some anxiety" appeared to be present, 
there were no PTSD-like symptoms that were causing distress, 
and the veteran reported that he was doing well with the 
activities of daily living.  The claimant reported that he 
could keep his mind on that current task; that he experienced 
no delusions or hallucinations; and he denied any type of 
inappropriate behavior, depression symptoms, suicidal or 
homicidal ideation, or ritualistic or obsessive behavior 
interfering with routine activities.  He recounted a single 
panic attack or uncertain origin, and indicated that he does 
not recall the situation, while denying poor impulse control, 
stating that he thinks before acting.

Psychological testing disclosed that the MMPI-2 results 
appeared to be of marginal validity, consistent with an 
individual with a tendency to admit problems, very little 
defensiveness, and a resulting profile indicating someone in 
turmoil who lacks adequate defenses, and who tend to ruminate 
about their problems and be passive-dependent and indecisive.  
The MMPI-2 results were described as "not really showing 
difficulty with anxiety or depression."  The Truama Symptoms 
Inventory (TSI) results were below the cut off level for the 
main indicators of PTSD.  The examiner stated that the 
testing showed a man who was having difficulties and is 
anxious at the time, but the testing was not consistent with 
the PTSD type of difficulty.  While the claimant appeared to 
be having difficulty with anxiety and getting along, he was 
not showing enough of the symptoms of PTSD to make that 
diagnosis.  The Axis I diagnosis was anxiety disorder, not 
otherwise specified; the Axis II diagnosis was schizoid 
personality traits, not a full diagnosis; while Axis IV 
psychosocial stressors were identified as problems with 
primary support group; and the Axis V GAF score was 65, and 
described as mild.  

Based upon the foregoing, and for the reasons a and bases 
stated, the Board finds that the veteran does not have a 
diagnosis of PTSD; that a psychiatric disability was not 
manifest during active service, at the time of service 
separation, or at any time prior to October 16, 2001, more 
than 10 years after final service separation; that psychosis 
was not demonstrated or diagnosed within the initial 
postservice year and that the claimant's diagnosis of anxiety 
many years after final service separation has not been linked 
or related to active service.  For the reasons stated, 
service connection for a psychiatric disability, including 
PTSD, is denied.  

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disability, including 
PTSD, is denied


____________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



